Citation Nr: 1225069	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-07 766	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for back injury residuals.  

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a bilateral knee disorder.  

3.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a bilateral ankle disorder.  

4.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a bilateral foot disorder.  

5.  Entitlement to service connection for a bilateral hand disorder.  

6.  Entitlement to a disability evaluation in excess of 30 percent for the Veteran's posttraumatic stress disorder (PTSD) for the period prior to June 15, 2009.  

7.  Entitlement to a disability evaluation in excess of 50 percent for the Veteran's PTSD for the period prior to April 26, 2010.  

8.  Entitlement to a disability evaluation in excess of 70 percent for the Veteran's PTSD for the period on and after April 26, 2010.  

9.  Entitlement to a compensable disability evaluation for the Veteran's left ear drum perforation and bilateral hearing loss disability.  

10.  Entitlement to a disability rating higher than 10 percent for tinnitus. 


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to September 1970.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Seattle, Washington, Regional Office (RO) which, in pertinent part, established service connection for PTSD; assigned a 30 percent evaluation for that disability; and effectuated the award as of June 18, 2007.  In June 2008, the Veteran submitted a notice of disagreement (NOD).  In November 2008, the RO denied a total rating for compensation purposes based on individual unemployability (TDIU).  In January 2009, the RO issued a statement of the case (SOC) to the Veteran.  In February 2009, the Veteran submitted an Appeal to the Board (VA Form 9).  

In October 2009, the RO granted service connection for tinnitus; assigned a 10 percent evaluation for that disability; effectuated the award as of March 26, 2009; determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for back injury residuals, a bilateral knee disorder, a bilateral ankle disorder, and a bilateral foot disorder; denied service connection for a bilateral hand disorder; recharacterized the Veteran's left ear disorder as a left ear drum perforation with bilateral hearing loss disability; denied a compensable evaluation for that disability; and denied a TDIU.  In November 2009, the Veteran submitted a NOD.  In December 2009, the RO increased the evaluation for the Veteran's PTSD from 30 to 50 percent and effectuated the award as of June 15, 2009.  In August 2010, the RO issued a SOC to the Veteran.  In August 2010, the Veteran submitted an Appeal to the Board (VA Form 9) on certain issues, and he then submitted a second appeal form in October 2010 on the remaining issues.  In December 2011, the RO, in pertinent part, increased the evaluation for the Veteran's PTSD from 50 to 70 percent; granted a TDIU; and effectuated the awards as of April 26, 2010.  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.   


FINDING OF FACT

A June 13, 2012, written statement, received prior to the promulgation of a decision in this appeal, conveys that the Veteran agreed to withdraw his appeal.  



CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's substantive appeal have been met from the determination that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for back injury, a bilateral knee disorder, a bilateral ankle disorder, and a bilateral foot disorder; the denial of service connection for a bilateral hand disorder; the denial of an evaluation in excess of 30 percent for the Veteran's PTSD for the period prior to June 15, 2009; the denial of an evaluation in excess of 50 percent for the Veteran's PTSD for the period prior to April 26, 2010; the denial of an evaluation in excess of 70 percent for the Veteran's PTSD for the period on and after April 26, 2010; the denial of a compensable evaluation for his left ear drum perforation with bilateral hearing loss disability; and the denial of a disability rating higher than 10 percent for tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2011).  A June 13, 2012, written statement conveys that "[the Veteran] agreed to withdraw the appeal."  The Board finds that no allegation of error of fact or law for appellate consideration remains as to the above identified issues.  Therefore, they are dismissed.  






ORDER

The appeal is dismissed.  



		
MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


